BALDWIN, Judge,
concurring.
I disagree with the majority that the “repair and replacement” activity for which appellant seeks service mark registration is a “mere change in label” from the guarantee or warranty for which appellant had sought service mark registration earlier in In re Orion Research Inc., 523 F.2d 1398, 187 USPQ 485 (CCPA 1975). The “repair and replacement” activity represents an actual service in support of the guarantee and as such is readily distinguishable from the guarantee itself, which is the pledge or agreement to provide those services.
However, in evaluating appellant’s service activity here in issue, including those “facts not considered or addressed by the board or this court in the prior Orion application,” I come to the conclusion that the service identified by the mark NO LEMON and the “ban the lemon” symbol is not a *692service adequate to support registration under the Lanham Act. Notwithstanding the fact that the replacement option may be unique in this industry, and is of a beneficial nature to those customers who chose immediate replacement, thus reducing “down” time in use of the meters, such repair or replacement of manufactured goods is not a service activity normally unexpected of the manufacturer. See In re Television Digest, Inc., 169 USPQ 505 (TTAB 1971) (discussion of mandatory or expected services supplied to support sale of goods.)